DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species 2 in the reply filed on 08/06/2021 is acknowledged.  Claims 15-24 have been canceled.

Information Disclosure Statement
The information disclosure statement filed 08/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy was filed for EP-3629821A2.
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character (223) from figure 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 23, “the outer teeth 220” should be - - the outer teeth 221 - -.
Appropriate correction is required.

Claim Objections
Claims 3, 5 and 6 are objected to because of the following informalities:
Claim 3 depends from claim 1, it appear to depend from claim 2 because the inner set of teeth was introduced in claim 2.
Claim 5 depends from claim 4, it appear to depend from claim 3 because the plurality of planetary gears was introduced in claim 3.
Claim 6 depends from claim 2, it appear to depend from claim 4 because the worm wheel was introduced in claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alt et al. (US Patent No. 9,578,926).
Regarding claim 1, Alt et al. discloses a lacing engine for an automated footwear platform, 
the lacing engine comprising: 
a housing (800) securable within a footwear article (102) (see Figs. 1 and 8A); and 

the drivetrain comprising: 
a motor including a shaft rotatable within the housing (see annotated Fig. 9); 
a sun gear driven by the shaft to rotate about a central axis of the sun gear (see annotated Fig. 9); 
a planet gear engaged with and driven to rotate by the sun gear (see annotated Fig. 9); 
a rotating ring gear engaged with and driven by the planetary gear to rotate about the central axis (see annotated Fig. 9); and 
a spool secured to the ring gear and rotatable therewith, the spool configured to control a lace of the footwear article and to wind the lace as the ring gear rotates in a first direction (see annotated Fig. 9).  
Regarding claim 3, Alt et al. further discloses, comprising: 
a plurality of planetary gears including the planet gear, each planetary gear of the plurality of planetary gears engageable with and driven by the inner set of teeth.  

    PNG
    media_image1.png
    604
    676
    media_image1.png
    Greyscale






Allowable Subject Matter

Claims 2 and 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677